DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract does not describe what is new or an improvement to the art by the invention it pertains. Currently the abstract recites a pressure sensor and what components it includes, however the abstract does not describe what is an improvement to the art by a respective component or the pressure sensor as a whole. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 7-8, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentley et al US 8770034 (hereinafter “Bentley”).
Regarding claim 1, Bentley discloses a pressure sensor (sensor-10), comprising: a substrate (substrate-22); a first pressure sensing element (die-12) disposed on a first surface of the substrate; a second pressure sensing element (die-14) disposed on the first surface of the substrate; a housing member (cover-52) disposed on the first surface of the substrate, wherein the housing member and the first surface of the substrate define a first cavity (cavity-54) housing  the first pressure sensing element and a second cavity (cavity-56) housing the second pressure 
Regarding claim 2, Bentley discloses the housing member (cover-52) comprises a first cover portion (right side of cover-52 and wall-53) and a second cover portion (left side of cover-52 and wall-53), the first cover portion defining the first cavity and the second cover portion defining the second cavity.
Regarding claim 4, Bentley discloses the sensor conditioning circuitry is disposed within the first cavity. (Col 4 line 1-17 discloses the pressure-sensing die may include the signal conditioning circuitry, which is installed in the first cavity.) 
Regarding claim 5, Bentley discloses the first cover portion comprises a first pressure port having a first opening (opening-51), wherein the second cover portion comprises a second pressure port (port-58) having a second opening (opening-60). (See fig 2, Col 6 line 18-28)
Regarding claim 7, Bentley discloses the housing member (cover-52) comprises a first side and a second side (Fig 2 shows the cover-52 has a left and right side), wherein the first pressure port is disposed on the first side (opening-51 is shown in fig 2), wherein the second pressure port is disposed on the second side (port-58 has opening 60).
Regarding claim 8, Bentley discloses the housing member (cover-84 of figure 5) comprises a first side (top side of cover-84), wherein the first pressure port and the second pressure port are disposed on the first side (ports 86 and 88 are shown formed on the same side.) (Col 7 line 5-13)
Regarding claim 12, Bentley discloses a signal conditioning application-specific integrated circuit (ASIC) layer disposed on the first surface of the substrate, wherein the first 
Regarding claim 14, Bentley discloses an electronic communication element (Col 4 line1-17) disposed on the first surface of the substrate, wherein the second pressure-sensing element (die-14) is disposed on the electronic communication element.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al US 8770034 (hereinafter “Bentley”) in view of Mcdonald et al US 20070151366 (hereinafter “Mcdonald”)
Regarding claim 3, Bentley discloses the pressure sensor according to claim 2.
However, Bentley fails to disclose the housing member further comprises a notch portion disposed between the first cover portion and the second cover portion. Mcdonald discloses the housing (body-124) member further comprises a notch (groove-138, 156) portion disposed 
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the groove design of Mcdonald into Bentley for the purpose of creating a more secure connection when forming the device. The modification would allow for preventing potential damage to the device by using notches/grooves to align a protective cover.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley et al US 8770034 (hereinafter “Bentley”) in view of Blomberg et al US 20120240686 (hereinafter “Blomberg”)
Regarding claim 6, Bentley discloses the pressure sensor according to claim 5.
However, Bentley fails to disclose the first pressure port has a first barb, and the second pressure port has a second barb. Blomberg discloses the first pressure port (inlet-28) has a first barb (barb-34), and the second pressure port (port-30) has a second barb (barb-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the groove design of Blomberg into Bentley for the purpose of creating a more secure connection when connecting the device. The modification would allow for preventing potential leaks by using notches/grooves to align a protective cover, which decreases potential measurement errors.
Allowable Subject Matter
Claims 9, 10, 11, 13, and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are indicated as allowable subject matter.
The following is a statement of reasons for the indication of allowable subject matter: 
Bentley discloses sensor including multiple sensor elements. In some cases, the multiple sensor elements may be mounted on a single substrate and each may be configured to sense a single parameter with different resolutions, sensitivities, and/or ranges, and/or the multiple parameters. In one example, multiple pressure-sensing die may be mounted in a single package, and each may be configured as a differential pressure sensor, an absolute pressure sensor, and/or a gauge pressure sensor, as desired.
However, Bentley fails to disclose a first tubing port disposed on the first surface of the substrate, wherein the first pressure sensing element and the sensor conditioning circuitry are disposed within the first tubing port; and a second tubing port disposed on the first surface of the substrate, wherein the second pressure sensing element is disposed within the second tubing port.
Mcdonald discloses a flowmeter is provided that comprises a leadframe assembly (140) and a body (144) disposed at least partially around the leadframe assembly (140). The body (144) has a flow passage therethrough that comprises a first channel (178) having a first port (166), a second channel (180) having a second port (168), and a flow altering element (182) disposed within the second channel (180). First and second pressure sensors (174 and 176) are disposed within the body (144) and coupled to the leadframe assembly (140) for measuring a first pressure within the first channel (178) and a second pressure within the second channel 
However, Mcdonald fails to disclose a first tubing port disposed on the first surface of the substrate, wherein the first pressure sensing element and the sensor conditioning circuitry are disposed within the first tubing port; and a second tubing port disposed on the first surface of the substrate, wherein the second pressure sensing element is disposed within the second tubing port.

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855